Exhibit 10.1

 
EXECUTIVE EMPLOYMENT AGREEMENT
 
 
           This EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made as of
October 1, 2015 by and between Rockdale Resources Corporation, a Colorado
corporation (the “Company”), and Zel C. Khan (the “Executive”).  The Company and
the Executive are sometimes hereinafter referred to individually as a “Party”
and together as “Parties.”


           WHEREAS, the Executive has substantial business knowledge and
expertise in the conduct of the Business (as defined in Section 11 below) and
the Company desires to retain the knowledge, expertise and experience of the
Executive to assist in the operations and management of the Company;


WHEREAS, the foregoing recitals are incorporated into the covenants of this
Agreement as if set forth herein at length.


NOW THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereto, intending to be legally bound, agree as
follows:


1. Employment; Term.  The Company will employ the Executive, and the Executive
hereby accepts employment with the Company, upon the terms and conditions set
forth in this Agreement for the period beginning on the Effective Date and,
unless sooner terminated as provided in Section 5 hereof, ending on the twenty
four (24) month anniversary of the Effective Date (the “Initial Term”).  At the
expiration of the Initial Term, this Agreement will automatically renew for
successive additional terms of one (1) year (each a “Renewal Term” and, together
with the Initial Term, the “Employment Period”).
 
2. Position and Duties.
 
(a) During the Employment Period, the Executive will serve as the Chief
Executive Officer and President of the Company and will have the normal duties,
responsibilities and authority of this office, subject to the power of the Board
to expand or limit such duties, responsibilities and authority.
 
(b) During the Employment Period, the Executive will report directly to the
Board and will devote his best efforts and his full business time and attention
(save and except for (i) Executive’s continued management of his existing
investments  and (ii) permitted vacation periods and reasonable periods of
illness or other incapacity.  The Executive will act in the best interest of the
Company and will perform his duties, responsibilities and functions on behalf of
the Company hereunder to the best of his abilities in a diligent, trustworthy,
businesslike and efficient manner.
 
3. Compensation.
 
(a) During the Employment Period, the Executive’s base salary will be One
Hundred Fifty Thousand and No/100 Dollars ($160,000) per annum (as adjusted from
time to time, the “Base Salary”).  The Executive’s Base Salary will be paid by
the Company not less than monthly in accordance with the Company’s regular
payroll practices, as the same may be reasonably adjusted by the Company from
time to time.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) All amounts payable to the Executive hereunder will be subject to all
required withholding by the Company.
 
(c)  A one-time grant of one million (1,000,000) shares of the Company’s common
stock (the “Shares”), effective on the execution date , which Shares will bear
the appropriate restrictive legend as recommended by the Company’s securities
counsel.
 
(d) Deferred Compensation:  The Board, with CEO’s vote being abstained,  may
defer Executive’s compensation in exchange for a warrant to purchase
Rockdale  shares at a price of $0.20 per share based on the deferred salary
calculated on a quarterly basis. The number of shares shall be one for one for
the amount deferred. A copy of the Warrant Agreement is attached as Exhibit A.
 
4. Benefits.  In addition to the Base Salary and other compensation provided for
in Section 3 above, the Executive will be entitled to the following benefits
during the Employment Period:
 
(a) The Executive will be entitled to three (3) weeks of vacation for each
twelve (12) month period within the Employment Period, during which time his
compensation shall be paid in full, and such holidays and other nonworking days
as are consistent with the policies of the Company for employees
generally.  Such vacation shall be taken in the reasonable judgment of the
Executive.
 
(b) The Executive will be entitled to participate in the Company’s health and
welfare benefit programs for which other employees of the Company are generally
eligible, subject to any eligibility requirements of such plans and programs.
 
(c) The Company will reimburse the Executive for all reasonable expenses
incurred by him in the course of performing his duties and responsibilities
under this Agreement which are consistent with the Company’s policies in effect
from time to time with respect to travel, entertainment and other business
expenses, subject to the Company’s requirements with respect to reporting and
documentation of such expenses. Expense reports will be reviewed by the CFO and
in his absence by the Chairman of the Board..
 
5. Termination.
 
(a) Notwithstanding Section 1 of this Agreement, the Executive’s employment with
the Company and the Employment Period will end on the earlier of (i) the
Executive’s death or mental or physical disability or incapacity (as determined
by a physician selected by the Company in its good faith judgment), (ii) the
Executive’s resignation or (iii) termination by the Company at any time with or
without Cause (as defined below).  Except as otherwise provided herein, any
termination of the Employment Period by the Company or by the Executive will be
effective as specified in a written notice from the terminating Party to the
other Party.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) If, during the Employment Period, the Executive’s employment with the
Company is terminated pursuant to Section 5(a) above, or is terminated by the
Company with Cause, then the Executive will only be entitled to receive his Base
Salary through the date of termination and will not be entitled to any other
salary, bonus, severance, compensation or benefits from the Company or any of
its Affiliates thereafter, other than those expressly required under applicable
law (such as the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”)). In such case Executive agrees to return proportional shares
of the 1M share stock grant relative to the unexpired portion of the initial
employment period at time of termination.
 
(c) If (i) the Executive’s employment with the Company is terminated by the
Company without Cause during the Initial Term, (ii) the Executive executes a
general release in favor of the Company and its Affiliates in form and substance
satisfactory to the Company and such release becomes effective and is not
revoked, and (iii) the Executive complies with the terms of this Agreement, then
the Executive will be entitled to receive, for the remainder of the Initial
Term, (A) an amount equal to two (2) months of of his Base Salary.  The
severance payments payable to the Executive pursuant to this clause (c) of this
Section will be paid at the time and in the manner set forth in Section 3
hereof.  The severance payments payable to the Executive pursuant to this clause
(c) of this Section will be paid at the time and in the manner set forth in
Section 3 hereof.  Notwithstanding anything to the contrary, all severance
payments pursuant to this Section 5(c) will end if and when Executive commences
new employment or substantial self-employment
 
(d) Except as otherwise expressly provided herein, all of the Executive’s rights
to salary, bonuses, fringe benefits, severance and other compensation hereunder
or under any policy or program of the Company which accrue or become payable on
or after the termination of the Employment Period will cease upon such
termination other than those expressly required under applicable law (such as
COBRA).
 
(e) For purposes of this Agreement, “Cause” will mean (i) the commission of a
felony or other crime involving moral turpitude or the commission of any other
act or omission involving misappropriation, dishonesty, unethical business
conduct, disloyalty, fraud or breach of fiduciary duty, (ii) reporting to work
under the influence of alcohol, (iii) the use of illegal drugs (whether or not
at the workplace) or other conduct, even if not in conjunction with his duties
hereunder, which could reasonably be expected to, or which does, cause the
Company or any of its Affiliates public disgrace or disrepute or economic harm,
(iv) repeated failure to perform duties as reasonably directed by the Board, (v)
gross negligence or willful misconduct with respect to the Company or its
Affiliates or in the performance of the Executive’s duties hereunder, (vi)
obtaining any personal profit not thoroughly disclosed to and approved by the
Board in connection with any transaction entered into by, or on behalf of, the
Company or any of its Affiliates, (vii) violating any of the terms of the
Company’s or its Affiliates’ rules or policies applicable to Executive which, if
curable, is not cured to the Board’s reasonable satisfaction within fifteen (15)
days after written notice thereof to the Executive, or any other material breach
of this Agreement or any other agreement between the Executive and the Company
or any of its Affiliates which, if curable, is not cured to the Board’s
reasonable satisfaction within fifteen (15) days after written notice thereof to
the Executive.
 
 
 

--------------------------------------------------------------------------------

 
 
6. Confidential Information.  The Executive recognizes and acknowledges that the
continued success of the Company and its Affiliates depends upon the use and
protection of a large body of confidential and proprietary information and that
the Executive will have access to certain Confidential Information of the
Company and its Affiliates and Persons with which the Company and its Affiliates
do business, and that such Confidential Information constitutes valuable,
special and unique property of the Company, its Affiliates and such other
Persons.  “Confidential Information” will be interpreted to include all
information of any sort (whether merely remembered or embodied in a tangible or
intangible form) that is (i) related to the Company’s or its Affiliates’
(including their predecessors) current or potential business and (ii) not
generally or publicly known.  Confidential Information includes, without
limitation, the information, observations and data obtained by the Executive
while employed by the Company and its Affiliates (or any of their predecessors)
concerning the business or affairs of the Company or any of its Affiliates,
including information concerning acquisition opportunities in or reasonably
related to the Company’s or its Affiliates’ business or industry, the identities
of the current, former or prospective employees, suppliers and customers of the
Company or its Affiliates, development, transition and transformation plans,
methodologies and methods of doing business, strategic, marketing and expansion
plans, financial and business plans, financial data, pricing information,
employee lists and telephone numbers, locations of sales representatives, new
and existing customer or supplier programs and services, customer terms,
customer service and integration processes, requirements and costs of providing
service, support and equipment.  The Executive agrees that he will use the
Confidential Information only as necessary and only in connection with the
performance of his duties hereunder.  The Executive agrees that he will not
disclose to any unauthorized Person or use for his own or any other purposes
(except as described in the immediately preceding sentence) any Confidential
Information without the prior written consent of the Board, unless and to the
extent that (a) the Confidential Information becomes generally known to and
available for use by the public other than as a result of the Executive’s acts
or omissions or (b) the Executive is ordered by a court of competent
jurisdiction to disclose Confidential Information, provided that in such
circumstance the Executive must (i) provide prompt written notice of such order
to the Company and (ii) cooperate with the Company when revealing such
Confidential Information to such court.
 
7. Return of Company Property.  The Executive acknowledges and agrees that all
notes, records, reports, sketches, plans, unpublished memoranda or other
documents, whether in paper, electronic or other form (and all copies thereof),
held by the Executive concerning any information relating to the business of the
Company or any of its Affiliates, whether confidential or not, are the property
of the Company.  The Executive will deliver to the Company at the termination or
expiration of the Employment Period, or at any other time the Company may
request, all such equipment, files, property, memoranda, notes, plans, records,
reports, computer tapes, printouts and software and other documents and data
(and all electronic, paper or other copies thereof) belonging to the Company or
any of its Affiliates which includes, but is not limited to, any materials that
contain, embody or relate to the Confidential Information, Work Product (as
defined in Section 8 below) or the business of the Company or any of its
Affiliates, which he may then possess or have under his control.  The Executive
will take any and all actions reasonably deemed necessary or appropriate by the
Company from time to time in its sole discretion to ensure the continued
confidentiality and protection of the Confidential Information.  The Executive
will notify the Company promptly and in writing of any circumstances of which
the Executive has knowledge relating to any possession or use of any
Confidential Information by any Person other than those authorized by the terms
of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
8. Intellectual Property Rights.  The Executive acknowledges and agrees that all
inventions, technology, processes, innovations, ideas, improvements,
developments, methods, designs, analyses, trademarks, service marks, and other
indicia of origin, writings, audiovisual works, concepts, drawings, reports and
all similar, related, or derivative information or works (whether or not
patentable or subject to copyright), including but not limited to all patents,
copyrights, copyright registrations, trademarks, and trademark registrations in
and to any of the foregoing, along with the right to practice, employ, exploit,
use, develop, reproduce, copy, distribute copies, publish, license, or create
works derivative of any of the foregoing, and the right to choose not to do or
permit any of the aforementioned actions, which relate to the Company’s or any
of its Affiliates’ actual or anticipated business, research and development or
existing or future products or services and which are conceived, developed or
made by the Executive prior to or while employed by the Company (collectively,
the “Work Product”) belong to the Company or such Affiliate.  All Work Product
created by the Executive while employed by the Company will be considered “work
made for hire,” and as such, the Company is the sole owner of all rights, title,
and interests therein.   All other rights to any new Work Product and all rights
to any existing Work Product, including but not limited to all of the
Executive’s rights to any copyrights or copyright registrations related thereto,
are conveyed, assigned and transferred to the Company pursuant to this
Agreement.  The Executive will promptly disclose and deliver such Work Product
to the Company and, at the Company’s expense, perform all actions reasonably
requested by the Company (whether during or after the Employment Period) to
establish, confirm and protect such ownership (including, without limitation,
the execution of assignments, copyright registrations, consents, licenses,
powers of attorney and other instruments).  All Work Product made within six
months after expiration of the Employment Period will be presumed to have been
conceived during the Employment Period, unless the Executive can prove
conclusively that it was created after the Employment Period.
 
9. Non-Solicitation.
 
(a) In further consideration of the compensation to be paid to the Executive
hereunder, the Executive acknowledges that in the course of his employment with
the Company and its Affiliates (and their predecessors) he has, and will
continue to, become familiar with the Company’s and its Affiliates’ trade
secrets, methods of doing business, business plans and other valuable
Confidential Information concerning the Company and its Affiliates and their
customers and suppliers and his services have been and will be of special,
unique and extraordinary value to the Company and its Affiliates.  The Executive
agrees that, so long as the Executive is employed by the Company or any of its
Affiliates and continuing for two (2) years thereafter (the “Restricted
Period”), the Executive will not, directly or indirectly, anywhere in the
Applicable Area (whether on his own account, or as an employee, consultant,
agent, partner, manager, joint venturer, owner, operator or officer of any other
Person, or in any other capacity): (i) recruit, solicit or otherwise attempt to
employ or retain or enter into any business relationship with any current or
former employee of or consultant to the Company or any of its Affiliates,
(ii) induce or attempt to induce any current or former employee of, or
consultant to, the Company or any of its Affiliates, to leave the employ of the
Company or any such Affiliate, or in any way interfere with the relationship
between the Company or any of its Affiliates and any their employees or
consultants (in the case of (i) or (ii), a “Solicitation”) or (iii) employ or
retain or enter into any business relationship with any Person who was an
employee of or consultant to the Company or any of its Affiliates.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) During the Restricted Period the Executive will not, directly or indirectly,
in any manner (whether as his own account, as an owner, operator, officer,
director, partner, manager, employee, agent, contractor, consultant or
otherwise):  (i) call on, solicit or service any Customer with the intent of
selling or attempting to sell or provide any service or product similar to the
services or products sold by the Company or any of its Affiliates, or (ii) in
any way interfere with the relationship between the Company or any of its
Affiliates and any Customer, supplier, licensee or other business relation (or
any prospective Customer, supplier, licensee or other business relationship) of
the Company or any of its Affiliates (including, without limitation, by making
any negative or disparaging statements or communications regarding the Company,
any of its Affiliates or any of their operations, officers, directors or
investors; provided, that, the foregoing shall not prevent the Executive from
making otherwise permissible statements in any litigation proceeding between the
Executive, on the one hand, and the Company or its Affiliates, on the other
hand).
 
(c) The Executive acknowledges and agrees that the restrictions contained in
this Section 9 with respect to time, geographical area, and scope of activity
are reasonable and do not impose a greater restraint than is necessary to
protect the goodwill and other legitimate business interests of the Company and
its Affiliates and that the Executive has had the opportunity to review the
provisions of this Agreement with his legal counsel.  In particular, the
Executive agrees and acknowledges that the Company is currently engaging in
business and actively marketing their services and products throughout the
Applicable Area, the Company and its Affiliates expend significant time and
effort developing and protecting the confidentiality of their methods of doing
business, customer lists, long term customer relationships and trade secrets and
such methods, customer lists, customer relationships and trade secrets have
significant value.  However, if, at the time of enforcement of this Section 9, a
court holds that the duration, geographical area or scope of activity
restrictions stated herein are unreasonable under circumstances then existing or
impose a greater restraint than is necessary to protect the goodwill and other
business interests of the Company, the Parties agree that the maximum duration,
scope or area reasonable under such circumstances will be substituted for the
stated duration, scope or area and that the court will be allowed to revise the
restrictions contained herein to cover the maximum duration, scope and area
permitted by law, in all cases giving effect to the intent of the Parties that
the restrictions contained herein be given effect to the broadest extent
possible.  The existence of any claim or cause of action by the Executive
against the Company or any of its Affiliates, whether predicated on this
Agreement or otherwise, will not constitute a defense to the enforcement by the
Company of the provisions of Sections 6, 7, 8 or this Section 9, which Sections
will be enforceable notwithstanding the existence of any breach by the
Company.  Notwithstanding the foregoing, the Executive will not be prohibited
from pursuing such claims or causes of action against the Company.  The
Executive consents to the Company notifying any future employer of the Executive
of the Executive’s obligations under Sections 6, 7, 8 and this Section 9 of this
Agreement.
 
(d) In the event of the breach or a threatened breach by the Executive of any of
the provisions of Sections 6, 7, 8 or this Section 9, the Company, in addition
and supplementary to any other rights and remedies existing in their favor, will
be entitled to specific performance and/or injunctive or other equitable relief
from a court of competent jurisdiction in order to enforce or prevent any
violations of the provisions hereof (without posting a bond or other
security).  In addition, in the event of an alleged breach or violation by the
Executive of this Section 9, the Restricted Period will be tolled until such
breach or violation has been duly cured.
 
 
 

--------------------------------------------------------------------------------

 
 
(e) If the Company or any of its Affiliates (i) brings any action or proceeding
to enforce any provision of this Agreement or to obtain damages as a result of a
breach of this Agreement or to enjoin any breach of this Agreement and (ii)
prevails in such action or proceeding, then the Executive will, in addition to
any other rights and remedies available to the Company, reimburse the Company
for any and all reasonable costs and expenses (including attorneys’ fees)
incurred by the Company or any of its Affiliates in connection with such action
or proceeding.
 
10. Executive’s Representations.  The Executive hereby represents and warrants
to the Company that (i) he has entered into this Agreement of his own free will
for no consideration other than as referred to herein, (ii) the execution,
delivery and performance of this Agreement by the Executive does not and will
not conflict with, breach, violate or cause a default under any contract,
agreement, instrument, order, judgment or decree to which the Executive is a
party or by which the Executive is bound, (iii) the Executive is not a party to
or bound by any employment, non-competition, confidentiality or other similar
agreement with any other Person (except as contemplated by the Purchase
Agreement) and (iv) upon the execution and delivery of this Agreement by the
Company, this Agreement will be the valid and binding obligation of the
Executive, enforceable in accordance with its terms.  The Executive has had the
opportunity to consult with independent legal counsel regarding the Executive’s
rights and obligations under this Agreement and that the Executive fully
understands the terms and conditions contained herein.  Executive agrees to
immediately notify the Company of any fact or circumstance that occurs or is
discovered during the Employment Period which alone or with the passage of time
and/or the combination with other reasonably anticipated factors render or could
reasonably render any of these representations and warranties to be untrue or
that might otherwise adversely affect the goodwill of the Company.
 
11. Definitions.
 
“Affiliate”  means, with regard to any Person, (a) any other Person, directly or
indirectly, controlled by, under common control of or with, or controlling such
Person, (b) any other Person, directly or indirectly, in which such Person
holds, of record or beneficially, five percent (5%) or more of the equity or
voting securities, (c) any other Person that holds, of record or beneficially,
five percent (5%) or more of the equity or voting securities of such Person, (d)
any other Person that, through contract, relationship or otherwise, exerts a
substantial influence on the management of such Person’s affairs, (e) any other
Person that, through contract, relationship or otherwise, is influenced
substantially in the management of their affairs by such Person, or (f) any
director, officer, partner or individual holding a similar position in respect
of such Person.
“Applicable Area” means the United States.


“Board” means the Board of Directors of the Company.


“Business” means the actual and intended businesses of the Company and its
Affiliates during the Employment Period and as of the date the Executive’s
employment with the Company terminates for any reason.  As of the date hereof,
the Business of the Company is oil and gas exploration, development and
production.
 
 
 

--------------------------------------------------------------------------------

 


 “Customer” means any Person who:


 
(a)
purchased products or services from the Company or any Affiliate during the
three (3) years prior to the date of termination of the Executive’s employment;
or

 
 
(b)
was called upon or solicited by the Company or any Affiliate during such three
(3)  year period if the Executive had direct or indirect contact with such
Person as an employee of the Company or any Affiliate or learned or became aware
of such Person during his employment with the Company or any Affiliate.

 
 “Person” means any natural person, corporation, general partnership, limited
partnership, limited liability company or partnership, proprietorship, other
business organization, trust, union, association or governmental or regulatory
entities, department, agency or authority.


“Subsidiary” means any corporation, limited liability company, partnership or
other entity of which a Person, directly or indirectly, holds a majority of the
voting stock or voting power, or a majority of the capital, profits or other
economic interests therein, or has an option to acquire any such interest.


12. Survival.  Sections 5 through 26 will survive and continue in full force in
accordance with their terms notwithstanding the termination of the Employment
Period.
 
13. Notices.  All notices, requests, demands and other communications required
or permitted hereunder shall be in writing and sent to the address set forth
below, and shall be deemed to have been duly given (A) one business day after
being delivered by hand, (B) five business days after being mailed first class,
certified return receipt requested with postage paid or (C) one business day
after being couriered by overnight receipted courier service:
 
Notices to the Executive:


Zel C. Khan
8615 Fontainbleu St.
Houston, TX 77024
 
 
Notices to the Company:
 
Rockdale Resources Corporation
Attn: Board of Directors
730 N. Post Oak Rd.
Suite 400
Houston, TX 77024


 
 

--------------------------------------------------------------------------------

 
 
with a copy (which shall not constitute notice) to:
 
Joseph Tung, Esq.
Attorney At Law
2464 Bering Drive
Houston, Texas 77057
281-989-0099


Notwithstanding anything in this Agreement to the contrary, if actual written
notice is received, regardless of the means of transmittal, such notice shall be
deemed to be acceptable and effective as proper notice under this Section 13.
 
14. Severability.  If any provision in this Agreement shall be found by a court,
referee or authority of competent jurisdiction to be invalid, illegal or
unenforceable, such provision shall be construed and enforced as if it had been
narrowly drawn so as not to be invalid, illegal or unenforceable, and the
validity, legality and enforceability of the remaining provisions of this
Agreement shall not in any way be affected or impaired, and if any provision in
this Agreement is inapplicable to any Person or circumstance, it shall
nevertheless remain applicable to all other Persons and circumstances.
 
15. Entire Agreement and Amendment.  This Agreement, the Purchase Agreement and
the documents referenced herein and therein contain the entire agreement of the
parties with regarding to the subject matter set forth herein, and supersede any
and all prior negotiations and agreements between the parties, written or oral,
with respect to the subject matter set forth herein.  This Agreement may be
amended, modified and/or supplemented by the parties at any time, but only by an
instrument in writing signed by the party or parties to be bound.
 
16. Counterparts.  This Agreement may be executed in separate counterparts
(including by facsimile and electronic signature pages), each of which is deemed
to be an original and all of which taken together constitute one and the same
agreement.  Copies of signatures shall be deemed to be fully enforceable and
legally binding original signatures.
 
17. No Construction Against Drafter.  Each of the parties to this Agreement has
been represented by counsel who has each been involved in the drafting of this
Agreement or has had an opportunity to have input into the drafting of this
Agreement.  Accordingly, this Agreement shall not be construed either against or
in favor of any party based upon that party’s role in drafting this Agreement,
and any rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
or construction of this Agreement.
 
18. Binding Effect; Assignment.  This Agreement shall be binding on, and shall
inure to the benefit of, the parties hereto and their respective successors and
assigns, and no other Person shall acquire or have any rights under or by virtue
of this Agreement.  No party may assign any right or obligation under this
Agreement without the prior written consent of the other party; provided,
however, that the Company may assign, without the prior written consent of
Executive, its rights and obligations under this Agreement to its Affiliates
and/or in connection with the sale of substantially all of the assets or any of
the equity of the Company.
 
19. Governing Law.  This Agreement shall be interpreted, construed and enforced
in accordance with the laws of the State of Texas, without giving effect to any
conflicts of laws principles that would require the application of the laws of
any other jurisdiction.
 
 
 

--------------------------------------------------------------------------------

 
 
20. Business Days.  If any time period for giving notice or taking action
hereunder expires on a day which is a Saturday, Sunday or legal holiday in the
state in which the Company's chief-executive office is located, the time period
shall automatically be extended to the business day immediately following such
Saturday, Sunday or legal holiday.
 
21. Withholding.  The Company and its Affiliates will be entitled to deduct or
withhold from any amounts owing to the Executive any federal, state, local or
foreign withholding taxes, excise tax, or employment taxes (“Taxes”) imposed
with respect to the Executive’s compensation or other payments from the Company
or any of its Affiliates or the Executive’s ownership interest in the Company or
any of its Affiliates (including, without limitation, wages, bonuses, dividends,
the receipt or exercise of equity options and/or the receipt or vesting of
restricted equity).  In the event the Company or any of its Affiliates does not
make such deductions or withholdings, the Executive will indemnify and hold
harmless the Company and its Affiliates for any amounts paid with respect to any
such Taxes.
 
22. Corporate Opportunities.  During the Employment Period, the Executive will
submit to the Board all business, commercial and investment opportunities or
offers presented to the Executive or of which the Executive becomes aware which
relate to the Business of the Company or its Affiliates as such Business of the
Company or its Affiliates exists at any time during the Employment Period
(“Corporate Opportunities”).  During the Employment Period, unless approved by
the Board, the Executive will not accept or pursue, directly or indirectly, any
Corporate Opportunities on the Executive’s own behalf.
 
23. Assistance in Proceedings.  During the Employment Period and for six (6)
months thereafter, the Executive will cooperate with the Company and its
Affiliates in any internal investigation or administrative, regulatory or
judicial proceeding as reasonably requested by the Company or any Affiliate
(including, without limitation, the Executive being available to the Company and
its Affiliates upon reasonable notice for interviews and factual investigations,
appearing at the Company’s or any Affiliate’s request to give testimony without
requiring service of a subpoena or other legal process, volunteering to the
Company and its Affiliates all pertinent information and turning over to the
Company and its Affiliates all relevant documents which are or may come into the
Executive’s possession, all at times and on schedules that are reasonably
consistent with the Executive’s other permitted activities and commitments).  In
the event the Company or any Affiliate requires the Executive’s cooperation in
accordance with this Section 23, the Company will pay the Executive a reasonable
per diem as determined by the Board and reimburse the Executive for reasonable
expenses incurred in connection therewith (including lodging and meals, upon
submission of receipts).
 
24. Waiver.  The failure of a party to insist upon strict adherence to any term
of this Agreement on one or more occasions shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.  Any waiver must be in
writing.  Any waiver by any party of a breach of any provision of this Agreement
shall not operate as or be construed to be a waiver of any other breach of such
provision or of any breach of any other provision of this Agreement.
 
25. CONSENT TO JURISDICTION; SERVICE OF PROCESS.  EACH PARTY IRREVOCABLY SUBMITS
TO THE EXCLUSIVE JURISDICTION OF THE FEDERAL COURTS LOCATED IN THE STATE OF
TEXAS (OR IF SUCH FEDERAL COURTS SHALL NOT HAVE JURISDICTION, THEN THE STATE
COURTS LOCATED IN THE STATE OF TEXAS) IN CONNECTION WITH ANY SUIT, ACTION OR
OTHER PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, AND AGREE NOT TO
ASSERT, BY WAY OF MOTION, AS A DEFENSE, OR OTHERWISE IN ANY SUCH SUIT, ACTION OR
PROCEEDING THAT THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT
FORUM, THAT THE VENUE OF THE SUIT, ACTION OR PROCEEDING IS IMPROPER OR THAT THIS
AGREEMENT OR THE SUBJECT MATTER MAY NOT BE ENFORCED BY SUCH COURTS.
 
 
 

--------------------------------------------------------------------------------

 
 
26. WAIVER OF JURY TRIAL.  EACH OF THE PARTIES KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS
AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING OR STATEMENTS (WHETHER
VERBAL OR WRITTEN) RELATING TO THE FOREGOING.  THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE PARTIES TO ENTER INTO THIS AGREEMENT.
 
*    *    *    *    *


 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto have executed this Executive Employment
Agreement as of the date first written above.
 
COMPANY:


Rockdale Resources Corporation,
a Colorado corporation




By: /s/ Leo Womack                                                  


Name: Leo Womack                                                   


Title: Chairman                                                            

 




By:                                                        
                       


Name:                                                                           


Title:                                                            
                




EXECUTIVE:






/s/ Zel C. Khan                                                            
Zel C. Khan, individually


 
 
 

--------------------------------------------------------------------------------

 